Motion Granted; Order filed July 16, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00502-CV
                                   ____________

                       CHRISTINE E. REULE, Appellant

                                         V.

M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
       BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW
      FINANCIAL LP AND HUGHES, WATTERS, ASKANASE, LLP,
                          Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-75636


                                     ORDER

      On June 25, 2013, appellant, who is appearing pro se, filed a timely motion
in this court challenging the trial court’s June 24, 2013, ruling sustaining a contest
to her affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). According to
recent changes to the Texas Rules of Appellate Procedure concerning claims of
indigence, when a motion to review the trial court’s ruling on indigence is filed,
the trial court clerk and the court reporter must prepare, certify, and file the record
of the hearing on the contest to the claim of indigence within three days after the
motion is filed. See Tex. R. App. P. 20.1(j)(3). No record has been filed.

      Rule 20.1provides that if the appellate court does not deny a motion within
10 days after the motion is filed, this motion is granted by operation of law. Tex.
R. App. P. 20.1(j)(4). This new rule places a heavy burden on the trial court clerk
and the court reporter to act expeditiously in preparing, certifying, and filing the
hearing record. If the trial court clerk and the court reporter do not file the hearing
record within 10 days after the filing of the motion, as in this case, this court has no
ability to review the merits of the motion, and the motion is granted by operation
of law regardless of whether the motion has merit. Tex. R. App. P. 20.1(j)(4).

      More than 10 days have passed since the motion was filed, and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Therefore, we ORDER the Harris County District Clerk and the official
court reporter, Norma Duarte, to prepare, certify, and file the appellate record
without the advance payment of costs. See Tex. R. App. P. 20.1(k). According to
information provided by the Harris County District Clerk, the trial court has not yet
signed a final judgment. The record will be due in this court 60 days, or 120 days
if a post-judgment motion is filed, after the final judgment has been signed.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.

                                           2